Citation Nr: 0908049	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  03-23 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating for residuals, 
service-connected shrapnel wound scar on mandible with 
retained foreign body, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esquire


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from July 1977 to 
July 1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that increased the Veteran's evaluation to a 10 percent 
disability rating for residuals, service-connected shrapnel 
wound scar on mandible with retained foreign body ("mandible 
disability"), effective from June 3, 2002.  In a 
January 2006 decision, the Board, among other things, denied 
the Veteran's claim for a rating in excess of 10 percent for 
the mandible disability, and the Veteran filed a notice of 
appeal.  In May 2007, the Court of Appeals for Veterans 
Claims remanded that the part of the Board's January 2006 
decision that denied an increased rating for the mandible 
disability and the appeal with respect to the remaining 
issues was dismissed.  The Board remanded the appeal in 
January 2008 for further development.  That development 
having been completed, the appeal is now ready for further 
Board review.  


FINDINGS OF FACT

1.  The Veteran's well-healed, superficial, mandible scar is 
the same color as surrounding skin, with no elevation or 
depression, measures no greater than one centimeter long and 
three-tenths of a centimeter wide, and is painful upon 
examination.  

2.  The Veteran's mild neuralgia of the fifth cranial 
(trigeminal) nerve manifests in soft tissue tenderness on 
palpation and some soft tissue fullness.  

3.  The Veteran's inter-incisal range of the 
temporomandibular articulation measures 40 millimeters.  




CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 
10 percent for residuals, service-connected shrapnel wound 
scar on mandible with retained foreign body, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.118 and Diagnostic Codes 7800 to 
7805, 4.150 and Diagnostic Code 9905 (2008); 38 C.F.R. 
§ 4.118 and Diagnostic Codes 7800 to 7805 (2002).  

2.  The criteria for a separate, noncompensable disability 
rating for neuralgia of the fifth cranial (trigeminal) nerve 
as a residual of service-connected shrapnel wound scar on 
mandible with retained foreign body have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.14, 4.31, 4.120, 4.123, 4.124, 4.124a and 
Diagnostic Code 8305, 4.150 and Diagnostic Code 9905 (2008).  

3.  The criteria for a separate disability rating of 
10 percent and no higher for limitation of motion of 
temporomandible articulation as a residual of the service-
connected shrapnel wound scar on mandible with retained 
foreign body have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.150 and 
Diagnostic Code 9905 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Generally, an evaluation 
of the extent of impairment requires consideration of the 
whole recorded history (38 C.F.R. §§ 4.1, 4.2), but the 
primary concern for the Board is the current level of 
disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Yet, the relevant temporal focus for adjudicating an 
increased rating claim is on the evidence establishing the 
state of the disability from the time period one year before 
the claim was filed until a final decision is issued.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  Thus, staged 
ratings may be assigned if the severity of the disability 
changes during the relevant rating period.  The evidence in 
the record does not establish any increases in the severity 
of the Veteran's disability during the rating period, so no 
staged ratings are appropriate here.  

The Veteran is service-connected for residuals, service-
connected shrapnel wound scar on mandible with retained 
foreign body.  Although the January 2006 decision by the 
Board (which has since been vacated) indicated that the 
Veteran's disability was rated under Diagnostic Code 8205, 
which governs impairment of the fifth cranial nerve, the 
rating sheets in the Veteran's claims folder consistently 
show that the Veteran's 10 percent rating has been assigned 
under Diagnostic Code 7804, which governs ratings for 
superficial scars that are painful on examination.  See 
38 C.F.R. § 4.118.  The Veteran is seeking both a higher 
rating for the scar disability and a separate rating for 
other residuals of his wound.  Separate compensable ratings 
may be assigned for multiple, associated disabilities as long 
as none of the symptomatology for any one of these conditions 
is duplicative of, or overlapping with, the symptomatology of 
the other two conditions.  Esteban v. Brown, 6 Vet. App. 259, 
262 (1994); see also 38 C.F.R. § 4.14.  

In evaluating this disability, first the criteria for rating 
scars will be examined.  Since the record contains no 
evidence of any residuals involving facial muscles, the 
criteria of Diagnostic Code 5325 are not applicable.  See 
38 C.F.R. § 4.73 (rating for facial muscles based, in part, 
on criteria for impairment of seventh cranial nerve, which is 
not impaired here).  But the criteria for evaluating nerve 
damage and functional limitation of the jaw will be examined 
to determine if a separate rating is warranted for those 
manifestations.  


I.  Scar residuals

Shortly after the Veteran filed his claim, the regulations 
were amended to provide new criteria for evaluating scars.  
Compare 38 C.F.R. § 4.118 (2002) (older regulations) with 
38 C.F.R. § 4.118 (2008) (current regulations that became 
effective August 30, 2002).  In determining whether an 
increased rating is warranted, both versions of the scar 
criteria regulations will be analyzed, but the current 
regulations will apply only to the manifestations of the 
Veteran's disability from August 30, 2002, forward.  

Under both versions of the regulations, there are six 
diagnostic codes that govern the rating of scars.  38 C.F.R. 
§ 4.118 (2002); 38 C.F.R. § 4.118 (2008).  But some of those 
diagnostic codes need not be addressed here.  Under the older 
version of the regulations, Diagnostic Codes 7801 and 7802 
are not applicable in evaluating this Veteran's scar 
disability because they govern scars that resulted from burns 
(rather than shrapnel wounds).  38 C.F.R. § 4.118 (2002).  
Under the current regulations, Diagnostic Codes 7801 and 7802 
are not applicable because they govern scars found in areas 
of the body other than the head, face, or neck (and this 
Veteran's scar is on his jaw).  38 C.F.R. § 4.118 (2008).  
Under both versions of the regulations, since Diagnostic Code 
7804 provides that the highest rating for a superficial scar, 
painful on examination, is a 10 percent disability rating, 
the criteria for that diagnostic code cannot yield an 
increased rating for the Veteran and thus will not be 
analyzed here.  38 C.F.R. § 4.118 (2002); 38 C.F.R. § 4.118 
(2008).  So, under both versions of the regulations, the only 
scar criteria applicable to this Veteran's mandible 
disability are found in Diagnostic Codes 7800, 7803, and 
7805.    

The criteria of Diagnostic Code 7800 changed as a result of 
the amendments to the regulations, so the two versions will 
be addressed separately.  Under the older regulations, 
Diagnostic Code 7800 provides a 10 percent evaluation for 
moderately disfiguring scars on the head, face or neck.  A 
30 percent rating is warranted for disfiguring scars of the 
head, face or neck that are severe, especially if producing a 
marked and unsightly deformity of eyelids, lips, or auricles.  
Diagnostic Code 7800, 38 C.F.R. § 4.118 (2002).  A 50 percent 
rating is available for disfiguring scars of the head, face 
or neck that are complete or exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement.  Id.  

Those criteria are not met here.  The Veteran's scar is not 
moderately disfiguring.  It is not of the eyelids, lips, 
auricles, nor is there any bilateral disfigurement.  In fact, 
the record shows that the Veteran's scar is not very 
noticeable because one of the examiner's needed the Veteran 
to direct his attention to where it was.  February 2008 
Dental and Oral C&P Exam (patient has a nearly indiscernible 
scar).  The Veteran told the February 2008 examiner that the 
scar had more or less gone away.  Upon examination, the 
February 2008 examiner noted that the scar was smooth in 
appearance compared with the surrounding tissue, but was the 
same color as normal skin and did not cause disfigurement of 
the head, face, or neck.  See also June 2000 Scar C&P Exam 
(approximately the same shade as the rest of the surrounding 
skin, slightly depressed, and non-disfiguring); January 2004 
Scar C&P Exam (a small, very faint, and well-healed scar 
hidden in the beard area, almost invisible so that no photo 
was taken because it would probably not have shown on film).   
These medical observations do not describe a moderately 
disfiguring scar; a severe, disfiguring scar; or a marked or 
repugnant disfigurement.  Thus, a separate and/or increased 
rating is not available using the criteria of Diagnostic Code 
7800 of the older regulations.  

Nor is the result different under the current version of the 
regulations, which provides guidance on what constitutes 
disfigurement.  Diagnostic Code 7800 authorizes ratings from 
10 percent to 80 percent for disfigurement of the head, face, 
or neck, depending (in part) upon the number of 
characteristics of disfigurement manifested by the 
disability.  38 C.F.R. § 4.118 (2008).  A 10 percent 
evaluation is assigned when one characteristic of 
disfigurement is present.  For a rating higher than 
10 percent, the scar must manifest two or more 
characteristics of disfigurement.  Id. 

The eight characteristics of disfigurement for purposes of 
scar evaluation are:  [1] scar 5 or more inches (13 or more 
cm.) in length; [2] scar at least one-quarter inch (0.6 cm.) 
wide at widest part; [3] skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.); [4] underlying soft tissue missing in an 
area exceeding six square inches (39 sq. cm.); or [5] skin 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.); [6] skin hypo- or hyper- pigmented in an 
area exceeding 6 square inches (39 sq. cm.);  [7] scar 
adherent to underlying tissue; or [8] surface contour of scar 
elevated or depressed on palpation.  Diagnostic Code 7800, 
Note (1) of 38 C.F.R. § 4.118 (2008) (characteristics re-
ordered and numbered to facilitate application to this 
Veteran's disability).  

The Veteran's scar does not manifest any of those 
characteristics.  The largest measurement of the Veteran's 
scar is 1 centimeter long and three-tenths of a centimeter 
wide.  February 2008 Scar C&P Exam (1 cm x .3 cm); see also 
February 2008 Dental and Oral C&P Exam (1 cm x 1 mm); 
January 2004 Scar C&P Exam (1 cm x 1 mm);  June 2000 Scar 
Exam (measurement of 5 mm x 1 mm was before procedure to 
remove shrapnel).  The first two characteristics requiring 
longer or wider dimensions are thus not manifested in the 
Veteran's scar.  And given those dimensions, the area of the 
scar is three-tenths of a square centimeter (or 30 square 
millimeters).  No examiner has identified any manifestations 
on the skin beyond the scar itself.  As a result, the next 
four characteristics-that each describes skin features that 
cover 39 square centimeters-are not manifested by the 
Veteran's scar.  

As for the last two characteristics of disfigurement, the 
February 2008 scar C&P examiner found that the Veteran's scar 
is superficial and there is no adherence to underlying 
tissue.  And she also found there was no elevation or 
depression of the scar.  With no characteristics of 
disfigurement manifested by the Veteran's scar, a separate 
compensable rating and/or a rating higher than 10 percent is 
not warranted under Diagnostic Code 7800 of the current 
regulations.  Diagnostic Code 7800, 38 C.F.R. § 4.118 (2008).  

The Diagnostic Code 7803 criteria was also amended by the 
current regulations.  Under the older regulations, a 
10 percent rating is available for a superficial scar that 
was poorly nourished, with repeated ulceration.  38 C.F.R. 
§ 4.118 (2002).  Under the current regulations, a 10 percent 
rating is available for a superficial, unstable scar.  
38 C.F.R. § 4.118 (2008).  An unstable scar is one where, for 
any reason, there is frequent loss of covering of skin over 
the scar.  Diagnostic Code 7803, Note (1), 38 C.F.R. § 4.118 
(2008).  A superficial scar is one not associated with 
underlying soft tissue damage.  Diagnostic Code 7803, Note 
(2) of 38 C.F.R. § 4.118 (2008).  These criteria are not met 
on this record; therefore, a separate, compensable rating is 
not warranted under this diagnostic code.  The February 2008 
scar C&P examiner found that there was no loss of covering of 
the skin over the scar and the June 2000 scar C&P examiner 
found that the scar was not ulcerated.  

Finally, under both versions of the regulations, Diagnostic 
Code 7805 provides that scars not described under one of the 
other diagnostic codes should be rated under the criteria for 
limitation of function of the affected part.  38 C.F.R. 
§ 4.150.  The criteria for limitation of function of the 
mandible has remained the same throughout the rating period, 
so citations to the regulations will be to the current 
regulations.  

Under the criteria for evaluating limitation of lateral 
excursion, the highest rating available under Diagnostic 
Code 9905 is 10 percent, so an increased rating is not 
available based on limitation of lateral excursion.  
38 C.F.R. § 4.150.  Diagnostic Code 9905 also provides the 
criteria for evaluating limited motion of the inter-incisal 
range and authorizes ratings in excess of 10 percent.  
38 C.F.R. § 4.150.  A 20 percent rating is available for 
inter-incisal range from 21 to 30 millimeters, and higher 
ratings are available for lower ranges.  Since the 
February 2008 C&P examiner measured the Veteran's inter-
incisal range at 40 millimeters, an increased rating using 
the scar criteria under Diagnostic Code 7805 is not 
warranted.  

Thus, under both versions of the regulations, an increased 
rating for the scar manifestation of the Veteran's disability 
is not warranted with respect to the criteria in the scar 
diagnostic codes.  Nor does the benefit-of-the-doubt doctrine 
change that outcome.  When there is an approximate balance of 
positive and negative evidence about a claim, reasonable 
doubt should be resolved in the claimant's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Here, there is no 
evidence in favor of the increased rating claim with respect 
to the Veteran's scar, so there is no reasonable doubt to 
resolve.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990) 
(benefit of the doubt rule inapplicable when the 
preponderance of the evidence is against the claim).  A 
higher rating is possible only if any residual of the 
Veteran's mandible disability warrants a separate, 
compensable rating.  

II. Separate ratings for neurological impairment and/or 
functional impairment

The Veteran seeks a separate rating for the neurological 
manifestations of his shrapnel wound.  Disability for 
neurological conditions is ordinarily to be rated in 
proportion to the impairment of mental, sensory, and motor 
function.  38 C.F.R. § 4.120.  The record contains no 
evidence of impairment of mental function as a residual of 
the shrapnel wound, so the neurological rating criteria for 
evaluating mental function will not be addressed here.  But 
there is some evidence of pain (sensory function) and 
limitation of motion of the jaw (motor function).  The rating 
criteria for each of those functions will be addressed in 
turn.    

The pain from nerve damage can be rated as neuritis or 
neuralgia.  38 C.F.R. §§ 4.123, 4.124.  The physician's 
assistant who conducted the January 2004 neurological 
disorders C&P examination determined that the Veteran 
suffered from a probable, chronic neuralgia of the cutaneous 
branch of the fifth cranial (trigeminal) nerve and possibly 
some of the cutaneous branches of the facial nerve.  She 
found it more likely than not that the tiny nerve fibers were 
damaged by the entrance of the shrapnel into the tissues 
overlying the mandible and by a chronic inflammatory process 
from the retained shrapnel over the years.  

Cranial neuritis, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete paralysis.  38 C.F.R. § 4.123; Diagnostic Code 
8305, 38 C.F.R. § 4.124a.  The maximum rating that may be 
assigned for neuritis not characterized by organic changes 
referred to in the prior sentence will be that for a 
moderate, incomplete paralysis.  38 C.F.R. § 4.123; 
Diagnostic Code 8305, 38 C.F.R. § 4.124a.  Here, while the 
Veteran often reports constant pain, there are no findings of 
excruciating pain, loss of reflexes, muscle atrophy, or other 
sensory disturbances.  While some examiners have described 
the Veteran's strong reaction to his scar being touched, 
those same examiners have not made objective findings of 
excruciating pain.  February 2008 Dental and Oral C&P Exam 
(pain reported by this Veteran is believed exaggerated for 
effect and to influence outcome of this examination); 
January 2004 Scar C&P Exam (scar is extremely tender to 
touch); January 2004 Neurological Disorders C&P Exam (scar is 
almost exquisitely tender); see also February 2008 Scar C&P 
Exam (finding of tenderness on palpation). The Veteran 
himself has never argued that his pain is excruciating.  Nor 
has any examiner found the Veteran to have neuritis.  Thus, 
no separate rating for neuritis is warranted. 

The January 2004 neurological disorders C&P examiner 
determined that the Veteran suffered from a probable 
neuralgia.  Cranial neuralgia, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale (that 
is, using the criteria provided for injury of the nerve 
involved), with a maximum rating equal to moderate, 
incomplete paralysis.  38 C.F.R. § 4.124 (higher ratings are 
available for tic douloureux and trifacial neuralgia);  
Diagnostic Code 8405, 38 C.F.R. § 4.124a.  The term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a (note following criteria for rating 
cranial nerve disabilities).  But when involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  

For an injury to the cranial nerve that results in moderate, 
incomplete paralysis of the fifth cranial (trigeminal) nerve, 
a 10 percent rating available.  Diagnostic Code 8205, 
38 C.F.R. § 4.124a.  But that does not mean that a 
noncompensable (zero percent) rating cannot be assigned.  In 
every instance where the schedule does not provide a zero 
percentage evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

Here, the requirements for a compensable evaluation for 
neuralgia are not met because the record establishes that the 
Veteran experiences, at most, mild sensory manifestations of 
his nerve damage rather than moderate, incomplete paralysis 
of the fifth cranial nerve.  The January 2004 neurological 
disorders C&P examiner made only three findings.  First, she 
found that the scar was almost exquisitely tender with the 
patient wincing and in-taking air through his teeth when the 
examiner's finger lightly palpated the scar.  The examiner 
did not relate this symptom at all to neurological damage.  
Indeed, she referenced the C&P scar examination (which she 
also conducted).  The Board finds that the Veteran is 
adequately compensated for this symptom of pain because he is 
currently assigned a 10 percent rating under Diagnostic 
Code 7803, which is assigned for a superficial scar, painful 
on examination. See 38 C.F.R. § 4.14 (the evaluation of the 
same manifestation under different diagnoses is to be 
avoided). Thus, the neurological disorders C&P examiner's 
finding with respect to the scar provides no evidence of a 
moderate, incomplete paralysis of the nerve.  

Nor is that criteria established from the other two findings 
with respect to the Veteran's soft tissue.  The neurological 
C&P examiner found the soft tissue medial to the mandible to 
be tender on the right side but not the left and there seemed 
to be soft tissue fullness in the area.  The examiner's 
findings of tenderness and mild fullness are much more like a 
description of a mild paralysis rather than a moderate 
paralysis of the nerve.  

And while the neurological disorders C&P examiner also 
recorded the Veteran's report that downward pressure with the 
teeth when attempting to eat caused increased pain, she did 
not attribute that to the Veteran's "possible" nerve 
damage.  Instead, the following wording of the examiner's 
opinion does not address any pain or functional limitation at 
all:  

Regarding service connection, it is more likely than 
not that these tiny nerve fibers were damaged by the 
entrance of the shrapnel into the tissues overlying the 
mandible and by a chronic inflammatory process from the 
retained shrapnel over the years. Therefore, this 
condition is at least as likely as not service-
connected.   

Since that C&P examiner's report does not provide findings 
that describe a moderate impairment of sensory function-
instead describing tissue tender to palpation and that there 
seems to be mild fullness of the tissue-and because other 
examiners found no evidence of nerve impairment, the Board 
finds that the residual of neuralgia of the fifth cranial 
nerve causes only mild impairment and thus should be 
noncompensable.  February 2008 Scar C&P Exam (no nerve 
paralysis noted); February 2008 Dental and Oral Exam (the 
Veteran stated he had no loss of sensation around the sight 
of the scar, nor from the angle of jaw to chin and across the 
lower face; no indication of paralysis of nerves involved at 
the site of injury or nearby).  

The Veteran argues that a separate rating for limitation of 
inter-incisal motion of the mandible is warranted under 
Diagnostic Code 9905.  A 10 percent rating is available for 
limited motion of temporomandibular articulation, with an 
inter-incisal range from 31 to 40 millimeters.  Diagnostic 
Code 9905, 38 C.F.R. § 4.150.  

There is conflicting evidence as to whether such a separate 
rating is warranted.  The February 2008 C&P examiner measured 
the Veteran's inter-incisal range at 40 millimeters, which is 
the upper parameter for a 10 percent rating.  But there have 
been no findings whatsoever that the limitation of motion of 
the mandible is connected to the Veteran's shrapnel wound.  
To the contrary, various examiners have stated that there is 
no limitation of motion or loss of function related to the 
Veteran's residuals of his shrapnel wound.  February 2008 
Dental and Oral C&P Exam (there is no functional impairment 
due to loss of motion and masticatory function loss); 
February 2003 Dental C&P Exam (examiner found the extent of 
functional impairment due to loss of motion was none, and the 
extent of functional impairment due to loss of masticatory 
function was none); see also February 2008 Scar C&P Exam (no 
functional limitation related the service-connected scar); 
June 2000 Dental and Oral Exam (did not think that his mouth 
condition was related to the shrapnel).

In addition, Diagnostic Code 9905 governs limitation of 
motion of the temporomandible joint (TMJ).  There are no 
findings that the hinge of the jaw has been damaged.  Indeed, 
the June 2000 VA X-ray report states that the mandible is 
intact and the metallic, small foreign body is in the soft 
tissue lateral to the right side of the body of the mandible.  
The February 2008 Dental and Oral C&P examiner explicitly 
found there was no bone loss of mandible, maxilla, or hard 
palate related to the injury.  He described the scar as 
running parallel to the inferior border of the mandible about 
midway from the angle of jaw to chin-which would not be in 
the area of the TMJ.  And the August 2003 VA surgical report 
for the excision of the foreign body indicated that the 
incision went through the skin and subcutaneous tissues and 
the shrapnel was grasped, dissected out, and excised; the TMJ 
is not mentioned.  Thus, there is no medical evidence tying 
the residuals of the shrapnel wound to the temporomandible 
joint.  

On the other hand, the Veteran has consistently reported that 
because of the residuals of his shrapnel wound, he has 
difficulty in chewing and that he experiences constant pain 
and occasional swelling.  June 2000 Dental C&P Exam (reported 
pain in his mouth, some swelling, often must eat soft foods, 
and sometimes bleeds in the morning); June 2000 Scar C&P Exam 
(reported his mouth hurts all of the time, his mouth bleeds 
intermittently for no reason, and he has intermittent 
swelling on the right mandible and right side of his neck);  
February 2003 Dental C&P Exam (reports tenderness at shrapnel 
site; complains of periodic swelling and soreness of the 
jaw).  The Veteran is competent to present evidence of his 
symptoms.  Falzone v. Brown, 8 Vet. App. 398, 405-406 (1995) 
(lay statements about a person's own observable condition or 
pain are competent evidence); Layno v. Brown, 6 Vet. App. 
465, 469-470 (1994) (lay testimony is competent when it 
regards features or symptoms of injury or illness).  As a lay 
person, however, he is not competent to provide a medical 
judgment as to the relationship between his current symptoms 
and the shrapnel wound he incurred during service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a lay person 
is not competent to give evidence of matters that require 
medical knowledge).   

The January 2004 neurological disorders C&P examiner 
determined that it was more than likely that the tiny nerve 
fibers in the Veteran's jaw were damaged by the entrance of 
the shrapnel into the tissue overlying the mandible and by a 
chronic inflammatory process from the retained shrapnel over 
the years.  Mild swelling was also noted by the neurological 
disorders examiner.  It is possible that pain or swelling 
from a damaged nerve could interfere with the normal 
functioning of a person's jaw.  Yet, the only pain referenced 
by the neurological disorders examiner related to the 
Veteran's scar rather than to his TMJ.  She did not note any 
functional limitations in her report.  

Indeed, there is significant evidence in the record that any 
pain the Veteran experiences with respect to his mouth is due 
to the poor condition of his teeth, which is the result of 
neglected hygiene rather than a residual of the shrapnel 
wound.  February 2008 Dental and Oral C&P Exam (oral pain 
present is likely related to severe periodontal disease and 
dental caries, not to the scar itself or to any nerve 
damage);  see also see also February 2003 Dental C&P Exam 
(there is generalized periodontal disease with advanced bone 
loss around all of the teeth; there is no bone loss of 
maxilla or mandible as a result of service trauma);  
June 2000 Dental C&P Exam (Veteran has moderate-to-severe 
periodontal disease; the examiner advised the Veteran that he 
did not think that the Veteran's mouth condition was related 
to the shrapnel).  As far back as 1980, the record shows that 
the Veteran was not brushing his teeth.  February 1980 Dental 
Record (tooth brushing was stressed because the Veteran 
stated he did not do it).  He does not see a dentist 
regularly.  February 2008 Dental And Oral C&P Exam.  Instead, 
when his teeth become loose enough, he pulls his own teeth.  
February 2008 Dental And Oral C&P Exam.  

In addition, while the shrapnel hit him only on the right 
side of the jaw, the Veteran has experienced pain on both 
sides of his mouth.  February 2008 Dental and Oral C&P Exam 
(when the cheeks were retracted for examination of the oral 
cavity, the Veteran reported considerable pain in both 
cheeks, but more in the right);  June 2000 Scar C&P Exam 
(Veteran reported that his mouth hurts all of the time and he 
chews abnormally on the right side due to the pain on the 
left side of his mouth (emphasis added)).  Based on the 
credible evidence concerning the severity of his periodontal 
disease and rampant caries, and the fact that he has pain on 
both sides of his mouth, the Board finds that the pain the 
Veteran experiences when chewing is due to his poor dental 
hygiene rather than a residual of his shrapnel wound.  

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Since the limitation of motion measurement falls 
within the range for a 10 percent rating and no examiner 
specifically stated that the limitation of motion (as opposed 
to the Veteran's pain) is related to the Veteran's poor 
dental hygiene, reasonable doubt will be resolved in the 
Veteran's favor and a separate 10 percent rating for 
limitation of inter-incisal motion of the mandible is 
granted.  A rating in excess of 10 percent is not warranted, 
as inter-incisal motion was not limited to 21 to 30 mm.  Nor 
is a separate rating warranted for limitation of lateral 
excursion, as lateral excursion was not limited to 0 to 4 mm.  
Rather, the veteran had left excursive movement to 8 mm and 
right excursive movement to 6 mm.

The Veteran also sought an increased rating on the basis of 
loss of function due to pain, fatigability, incoordination, 
endurance, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The Veteran's rating for the pain the Veteran 
attributes to his shrapnel wound has already been discussed.  
He does not assert that his jaw movement is affected by the 
other factors.  Nor has any examiner found loss of function 
due to those factors.  February 2008 Scar C&P Exam (no 
functional loss due to scar); February Dental and Oral C&P 
Exam (no functional impairment due to loss of motion and 
masticatory function lost); February 2003 Dental and Oral C&P 
Exam (no functional impairment due to loss of motion or loss 
of masticatory function).  So, no increased rating is 
warranted on the basis of loss of musculoskeletal function.  

III.  Extra-schedular consideration

The Veteran does not qualify for extra-schedular 
consideration for his service-connected mandible disability.  
In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of an extra-schedular evaluation 
is made.  38 C.F.R. § 3.321(b)(1).  But if the level of 
severity and symptomatology of the Veteran's service-
connected disability is compared to the established criteria 
found in the rating schedule and the schedular rating is 
adequate, no extra schedular rating is warranted.  Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).

Here, the record does not establish that the rating criteria 
are inadequate.  As discussed above, the schedular criteria 
provides ratings for his complaints of a painful scar, some 
mild tissue fullness, some tenderness in the soft tissue, and 
a slight limitation of motion of the TMJ.  Although the 
Veteran also complains of intermittent bleeding, that symptom 
has not been identified as a manifestation of the Veteran's 
service-connected disability.  From the reports of the 
dentists, it is likely attributed to his advanced periodontal 
disease and dental caries.  In any event, the record contains 
no treatment records for that symptom.  Nor did the Veteran 
provide any detail as to the extent or frequency of the 
bleeding.  Thus, the Board finds that the schedular criteria 
are not inadequate for rating this Veteran's residuals of a 
service-connected shrapnel wound scar on mandible with 
retained foreign body.  

IV.  Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), also held that, as the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim.  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

For an increased-compensation claim, such as this one, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37, 43 (2008).  If the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 22 
Vet. App. at 43-44. 

The RO's August 2002 letter describing the evidence needed to 
support the Veteran's claim was timely mailed before the 
May 2003 rating decision.  It described the evidence 
necessary to substantiate a claim for an increased rating, 
identified what evidence VA was collecting, requested the 
Veteran to send in particular documents and information, and 
identified what evidence might be helpful in establishing his 
claim.  That letter did not address what evidence was 
necessary with respect to the rating criteria or notify him 
that evidence of the effect of the disability on employment 
and daily living would be relevant.  Although neither the 
Veteran nor his attorney have raised any notice issues, the 
failure to provide complete, timely notice to the Veteran 
raises a presumption of prejudice, so that VA has the burden 
to establish that the Veteran was not, in fact, prejudiced by 
the inadequate notice.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

Here, the Veteran was not prejudiced by the flaws in the 
original August 2002 letter because those flaws were cured 
long before the October 2008 supplemental statement of the 
case readjudicated the claim.  See Prickett v. Nicholson, 20 
Vet. App. 370, 377-78 (2006) (a statement of the case or a 
supplemental statement of the case can be considered a 
readjudication of a claim after the issuance of proper 
notice); see also Mayfield v. Nicholson, 20 Vet. App. 537, 
541-42 (2006).  A February 2008 letter to the Veteran 
provided him with notice of how the effective date is 
calculated and an August 2008 letter notified him of the 
rating criteria to be considered in evaluating his disability 
and of the fact that evidence of how his disability affected 
his employment and daily living would be used in determining 
his disability rating.  Moreover, the Veteran's arguments on 
appeal reflected actual knowledge of the rating criteria.  
Since the Veteran had a meaningful opportunity to participate 
in the adjudication process, the Veteran was not prejudiced 
by the delay in receiving all required notice.  See Overton 
v. Nicholson, 20 Vet. App. 427, 439-444 (2006) (failure to 
provide timely notice is harmless if the claimant had a 
meaningful opportunity to participate in the processing of 
the claim).  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There are no outstanding requests for 
assistance, so VA met its duty to assist the veteran by 
retrieving his claims folder (which contained his service 
treatment records) and by conducted C&P examinations.  


ORDER

A disability rating in excess of 10 percent for residuals, 
service-connected shrapnel wound scar on mandible with 
retained foreign body is denied. 

A separate, disability rating of 10 percent, and no higher, 
for limitation of motion of temporomandible articulation as a 
residual of service-connected shrapnel wound scar on mandible 
with retained foreign body is granted, subject to the 
criteria governing payment of monetary benefits.  

A separate, noncompensable disability rating for neuralgia of 
the fifth cranial (trigeminal) nerve as a residual of 
service-connected shrapnel wound scar on mandible with 
retained foreign body is granted, subject to the criteria 
governing payment of monetary benefits.    


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


